UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-2537



In Re: FRANK PAUL LUKACS,

                                                         Petitioner.



       On Petition for Writ of Mandamus.   (CA-96-2913-PJM)


Submitted:   November 17, 1998          Decided:   November 30, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Frank Paul Lukacs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Paul Lukacs filed a petition for a writ of mandamus

requesting that this court order the district court to: (1) vacate

its orders in two of Lukacs’ pending civil cases prohibiting the

parties from filing further pleadings or motions until the court is

able to dispose of motions currently pending; and (2) permit Lukacs

to file further pleading, motions, affidavits, and appeals. In this

mandamus petition, Lukacs failed to establish that he has a clear

right to the relief sought and that no other remedy is adequate.

See In re First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.

1988). Further, mandamus may not be used as a substitute for ap-

peal. See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979). We therefore grant Lukacs’ motion to file an attachment to

his petition and deny Lukacs' petition for a writ of mandamus. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2